DETAILED ACTION
Claims 1-2, 5-10, and 13-16 are presented for examination.
Claims 3-4 and 11-12 have been cancelled.
Claim 1, 5-9, and 13-16 has been amended.
This office action is in response to the request for continued examination submitted on 06-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities:   
The amended claim recites the term “the” twice in the phrase “to the the particular”. The phrase should be amended as “to the ”. Appropriate correction is required.

Response to Arguments - 35 USC § 103
On pgs. 10-15 of the Applicant Arguments/Remarks submitted 06/06/2022 (hereinafter ‘Remarks’), Applicant argues the amended claims distinguish over the prior art. Applicants arguments regarding Gates et al., U.S Publication 2017/0061052 A1 and Shriver et al., US Patent 9,652,840 B1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made 
under 35 U.S.C. 103 as being unpatentable over 
Fraisse et al., U.S. Publication 2005/0165552 A1 (hereinafter ‘Fraisse’) in view of
Perry et al., U.S. Publication 2019/0050948 A1 (hereinafter ‘Perry’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fraisse et al., U.S. Publication 2005/0165552 A1 (hereinafter ‘Fraisse’) in view of
Perry et al., U.S. Publication 2019/0050948 A1 (hereinafter ‘Perry’).

Regarding Claim 1: A method for increasing accuracy of digital models of crop growth based on nutrient values in a computing system, the method comprising: 
Fraisse teaches storing, in the computing system, a digital model of crop growth, the digital model of crop growth being configured to compute nutrient requirements in soil to produce particular yield values ([0039] Fraisse teaches determining the amount of nitrogen, i.e. nutrient requirements, to determine the yield for a particular location “…Referring to FIG. 5, at 252 a site-specific total N requirement (Ncrop) is calculated, based on the site-specific yield goals calculated at 220 (FIG. 4) multiplied by an N conversion factor. As mentioned previously, this map of Ncrop represents the amount of nitrogen needed to produce maximum possible yield that the particular location is able to sustain…”)
Fraisse teaches receiving agronomic field data for a particular agronomic field, the agronomic field data comprising elevation data for each of a plurality of locations on the agronomic field, nutrient application values for each of the plurality of locations, and measured yield values, each of the measured yield values specific to one of the plurality of locations; ([0027] Fraisse teaches a databased for each agricultural field, i.e. a particular agronomic field where the data includes topographic data, i.e. elevation data for each location with the yield data for the crops including nutrient amounts “…The database 116 may include the following information for each agricultural field: geographic boundaries for the field; crops planted in the field from season-to-season, for example, corn, soybeans, etc.; yield data for these crops; organic matter samplings that have been taken in the field; topographic data, which may be in the form of an elevation map; irrigation data that may include an amount of water irrigated for the crop season; crop management practices; historical weather data; soil nitrate test results; manure applications; and a map of nutrient amounts that need to be added by fertilizer…”)
Fraisse teaches computing, for each location of plurality of locations on the agronomic field, using the digital model of crop growth, a required nutrient value indicating a required amount of nutrient to be applied to produce the measured yield values; ([0028] Fraisse teaches a map of a field, i.e. plurality of locations, with a nutrient required for the particular crop in the site specific yield goal “…Then, from the map of yield goal measures for the field 128, and using also the crop type to be planted 130 given that different crops have different nutrient requirements, the computer program calculates a map of total nutrient amounts required for the field 132 (denoted NcRoP using an example of nitrogen being the nutrient) for the particular crop to achieve the site-specific yield goals…”)
Fraisse teaches identifying a subset of the plurality of locations where the computed required nutrient value is greater than the nutrient application value; ([0029] Fraisse teaches the amount of nutrient in the soil is subtracted from the nutrient required to determine f the value is greater “…The lower half of FIG. 2 generally depicts the calculations needed to determine the amount of nutrient, in this case nitrogen, that already exists in the soil, or in other words, the nutrient credits. The nutrient credits for example, NoM, NPREV.cRoP, NIRR, NREs.soru and NMANURE- are subtracted from the total amount of nutrient required for the crop (NcROP).
Fraisse teaches computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value; ([0030] Fraisse teaches to subtract, i.e. difference, between the required nutrients and the nutrient application “…The map of nutrient credits 136 are subtracted from the map of total nutrient amounts required 132 to produce a map of nutrient amounts that need to be added to the field 138…”)
Fraisse teaches generating a residual map comprising the residual values at the subset of the plurality of locations; (Continuing [0030] Fraisse teaches generating a map for the amount of nutrients to be added to a field “…As discussed above, the map 138 can be printed out in graphic form on printer 140. The map 138 can be used, as depicted by block 142, to calculate yet another map of the amounts of a particular nitrogen-based fertilizer that needs to be added to the field, which in turn would be used to control the application of the fertilizer in a conventional location-based application method…”)
Fraisse teaches generating, from the residual map and the elevation data for each of the plurality of locations, particular model correction data, which is specific to the particular agronomic field and separate from the digital model of crop growth; and ([0040]-[0041] Fraisse teaches the topographic data, i.e. evaluation data for the field or field sub-area, i.e. plurality of locations generates a wetness index for correction “…In an alternative embodiment, shown in FIG. 6, instead of being based on a maximum biomass image 120 as in the FIG. 2 embodiment, the map 128 of yield goal measures for the field is created based on a map 324 of soil wetness index (WI) measures for the field, which in turn is calculated based on topography data 320 for the field. Previous research has shown a direct relationship between the amount of water available and yield variability in a field. Water effects on yield are believed to be the result of a combination of total precipitation amount and distribution of the precipitation during the season. A field sub-area with stress causing yield reduction in a field can be caused by either lack or excess of water … The wetness index (WI) for a given point in a field may be calculated taking into account the total area draining to the field and the slope at the point…”)
Fraisse teaches the past growing season in the abstract (measures of biomass produced by the field in a past growing season or seasons),
However, Fraisse does not appear to explicitly disclose how these elements were applied in past growth cycles,
wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an amount of nutrient that was applied to the location during a past growth cycle; 
storing the particular model correction data with an identifier of the particular agronomic field for use with the digital model of crop growth for the particular agronomic field to compute nutrient requirements in soil of the particular agronomic field to produce the particular yield values on the particular agronomic field.


    PNG
    media_image1.png
    490
    618
    media_image1.png
    Greyscale
However, Perry teaches wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an amount of nutrient that was applied to the location during a past growth cycle; (Fig. 3 and ¶[0091] Perry teaches a database with a plit index, i.e. a location and plurality of locations which corresponds to a nutrient applied a past date for a harvest cycle, i.e. past growth cycle “…Although the example database of FIG. 3 organizes geographic information by plot of land, in other embodiments, the agricultural database 140 can be organized in other ways, for instance by land category (field, mountain, city, elevation, slope, soil texture or composition, etc.), by crop variant or category, by land owner, or by any other suitable characteristic. Further, although the example database of FIG. 3 only includes four characteristics mapped to each land plot, in practice, the agricultural database 140 can include any number of characteristics, for instance 50 or more. Likewise, it should be appreciated that reference is made in FIG. 3 to generic field treatments (e.g., "pesticide", "nitrogen", etc.) for the purposes of simplifying the illustrated of an example agricultural database, and that in practice, an agricultural database can include specific details of applied crop treatments (such as the specific treatment applied, the method of application, the application rate, date and location, etc.)…”) (EN: “amount of nutrient” and “nutrient application value” are not SAME numbers. The required nutrient is what an area requires where the amount is what needs to be added).
Perry teaches storing the particular model correction data with an identifier of the particular agronomic field for use with the digital model of crop growth for the particular agronomic field to compute nutrient requirements in soil of the particular agronomic field to produce the particular yield values on the particular agronomic field ([0176]-[0177] Perry teaches to store the crop growth information where the field contains a plot index, i.e. identifier of the particular field for use in crop prediction model “…The crop growth information can include geographic information, agricultural information, and crop production information. The crop prediction system 125 normalizes 810 the crop growth information and stores 815 the normalized crop growth information in one or more databases, such as the geographic database 135 and the agricultural database 140 … For example, field information corresponding to the request can include a plot index or other field location data, and information describing the conditions of the field, such as soil composition and moisture levels. The crop prediction system 125 applies 835 the crop prediction engine 155 to the accessed field information and a first set of farming operations (such as a set of farming operations selected by the requesting entity, or by the crop prediction engine itself) to produce a first predicted crop production…”)
Fraisse and Perry are analogous art because they are from the same field of endeavor, modeling nutrients in crop fields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a required amount of nutrient as disclosed by Fraisse by wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an nutrient that was applied to the location during a past growth cycle and storing the particular model correction data with an identifier of the particular agronomic field for use with the digital model of crop growth for the particular agronomic field to compute nutrient requirements in soil of the particular agronomic field to produce the particular yield values on the particular agronomic field as disclosed by Perry.
One of ordinary skill in the art would have been motivated to make this modification in order to better understand the future season by understanding past season which allow to minimize crop treatment allowing for better yield and reduced cost as discussed by Perry in ¶[0186] “…For a grower, accessing predicted crop production information can better inform the grower about which crop types and variants to plant in order to maximize end-of season or future season profits, about which crop types and varieties to plant in order to minimize crop treatment and watering costs, about the effects of reducing crop treatment and watering costs on the expected crop yield, about the effects of storing a crop after harvest, about the long-term benefits of planting a cover crop, and the like. Having access to such information can beneficially enable growers to efficiently and profitably allocate resources, improve crop yield stability, reduce or account for short- and long-term risks, and evaluate expected market conditions months or years in advance…”

Regarding Claim 2: Fraisse and Perry teach The method of claim 1, further comprising:

    PNG
    media_image2.png
    488
    346
    media_image2.png
    Greyscale
Fraisse teaches receiving particular agronomic field data for the agronomic field; (Element 16 of Fig. 1 Fraisse teaches a database containing agronomic field data)
Fraisse teaches using the particular agronomic field data for the agronomic field and the digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field; ([0028] Fraisse teaches field data in a database containing the nutrient amounts to be applied “…As such, the map of total nutrient amounts required for the field 132 represents the amounts of nutrient needed to achieve the maximum possible yield that any particular location is capable of sustaining…”)
Fraisse teaches generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations; ([0027] Fraisse teaches a map of the nutrient values “…The map of nutrient amounts that need to be added by fertilizer shown in database 116 deserves to be highlighted at this point, as it is the data that are produced by the computer program of the present invention…”)
Fraisse teaches using the particular model correction data, adjusting the digital map of particular nutrient values, the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field. (Continuing [0027] Fraisse teaches a map of the particular field and the fertilizer prescription for the field, i.e. adjusting nutrient values “…This map can be printed out in graphic format, or it can be used to create a site-specific fertilizer prescription for the field. The site-specific fertilizer prescription can then be downloaded, for example, and used in a conventional manner to control the rate that fertilizer is applied in a field…”)

Regarding Claim 5: Fraisse and Perry teach The method of claim 1, further comprising:
Fraisse teaches generating a plurality of spatial parameter maps, one of the spatial parameter maps comprising the elevation data, and another one of the spatial parameter maps including a parameter for each of the plurality of locations on the agronomic field, where the parameter is different than the elevation data of the particular agronomic field; ([0036] Fraisse teaches the fields topography, i.e. elevation data when calculating a map for the field “…Also entering into calculation 226 is the map of soil brightness measures 230 for the field. Soil brightness has a known relationship to organic matter content, topography, and soil moisture distribution. A lower soil brightness corresponds to higher soil organic matter content, a lower position in the field's topography, and a relatively higher soil moisture. In similar manner to calculation 220, upper and lower limits may be set for the distribution of normalized soil brightness and average field organic matter content…”)
Perry teaches using digitally programmed logic, correlating the spatial parameter maps with the residual map; and ([0104] Perry teaches standardizing the map onto a common spatial grid, i.e. correlating the spatial parameter maps “…Based on the data format and corresponding method of normalization, the normalization module 145 can apply one or more normalization operations including but not limited to: standardizing the crop growth information to a common spatial grid and common units of measure…”)
Perry teaches generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map. ([0162] Perry teaches the predicted crop yield generates an overlay of the map based on land and zones, i.e. spatial parameters to generate a map for predicting the productivity “…The output of the crop prediction models applied by the crop prediction module 425 may be formatted in a variety of ways. In some embodiments, the crop prediction module 425 outputs a measure of crop productivity for a particular set of farming operations. For example, the crop prediction module 425 can output a numerical value representing a predicted crop yield; a probability distribution ( e.g., a 20% chance of a decrease in crop production and an 80% chance of an increase in productivity); a map overlay representing an area of land including a planting region corresponding to a request showing management zones of application of one or more farming operations and a predicted productivity corresponding to the management zones…”)

Regarding Claim 6: Fraisse and Perry teach The method of claim 1, further comprising:
Fraisse teaches using one or more input parameters for each of the plurality of locations on the agronomic field, generating a plurality of spatial parameter maps for a plurality of years, each of the plurality of spatial parameter maps comprising an input parameter of the one or more input parameters for a different year of the plurality of years; ([0035] Fraisse teaches a map of the yields over five crop years, i.e. different year of the plurality of years “…a map of site-specific yield goal (YG) measures for a particular field are calculated, based on the map of LAI biomass measures for the field 222, the particular crop to be planted in the field 224, and historical yield results for past crops produced in the field 226. The historical yield measure 225 in this embodiment is a single measure for the entire field, though the single measure may be the average yield over the last five crop years…”)
Fraisse teaches generating a plurality of residual maps for the plurality of years, the plurality of residual maps comprising the residual map; ([0029] Fraisse teaches a map of the previous crop year for the field “…In addition, biomass of a previous year's crop is related to the nutrient credit for that crop (NPREv.cRoP), and so the map of biomass measures for the field 124 also enters into the calculation of the map of nutrient amounts existing in the field 136…”)
Perry teaches using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps; and ([0104] Perry teaches standardizing the map onto a common spatial grid, i.e. correlating the spatial parameter maps “…Based on the data format and corresponding method of normalization, the normalization module 145 can apply one or more normalization operations including but not limited to: standardizing the crop growth information to a common spatial grid and common units of measure…”)
Perry teaches generating the model correction data further based on the correlations of the spatial parameter maps with the plurality of residual maps. ([0162] Perry teaches the predicted crop yield generates an overlay of the map based on land and zones, i.e. spatial parameters to generate a map for predicting the productivity “…The output of the crop prediction models applied by the crop prediction module 425 may be formatted in a variety of ways. In some embodiments, the crop prediction module 425 outputs a measure of crop productivity for a particular set of farming operations. For example, the crop prediction module 425 can output a numerical value representing a predicted crop yield; a probability distribution ( e.g., a 20% chance of a decrease in crop production and an 80% chance of an increase in productivity); a map overlay representing an area of land including a planting region corresponding to a request showing management zones of application of one or more farming operations and a predicted productivity corresponding to the management zones…”)

Regarding Claim 7: Fraisse and Perry teach The method of claim 1, further comprising:
Perry teaches storing model correction data for a plurality of different agronomic fields; ([0120] Perry teaches to store the crop prediction data with a plot index, i.e. plurality of different agronomic fields “…The model store 415 stores and maintains the crop prediction models generated by the training module 410. In one embodiment, the model store 415 stores the crop prediction models in association with a corresponding plot index uniquely representing the field or fields of the data used to train the model…”)
Fraisse teaches receiving particular input parameter data for the particular agronomic field; (Element 16 of Fig. 1 [shown above in Claim 2] Fraisse teaches a database containing agronomic field data)
Perry teaches identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field; ([0120] Perry teaches adjusting for crop optimization, i.e. compute recommended nutrient values  and correct the crop prediction model “…In some embodiments, the request to generate an optimized crop production can come from a grower or broker immediately before planting, shortly after planting, or mid-season, for instance in response to a grower manually adjusting one or more field parameters or farming operations previously provided by the crop prediction module 425. By applying a crop prediction model at various points throughout a growing season, the set of farming operations performed by a grower can be iteratively optimized, accounting for mid-season changes or events related to growing, land, or market characteristics…”)
Perry teaches sending the recommended nutrient values to a client computing device. ([0163] Perry teaches sending to an external device such as a client device  “…In some embodiments, the interface 130 can modify a user interface displayed by an external device (such as the grower client device 102) to display (for instance) a set of farming operations to perform and an expected crop yield that will result from performing the displayed set of farming operations…”)

Regarding Claim 8: Fraisse and Perry teach The method of claim 1, further comprising:
Perry teaches storing model correction data for a plurality of different agronomic fields; ([0120] Perry teaches to store the crop prediction data with a plot index, i.e. plurality of different agronomic fields “…The model store 415 stores and maintains the crop prediction models generated by the training module 410. In one embodiment, the model store 415 stores the crop prediction models in association with a corresponding plot index uniquely representing the field or fields of the data used to train the model…”)
Fraisse teaches receiving particular input parameter data for the particular agronomic field; (Element 16 of Fig. 1 [shown above in Claim 2] Fraisse teaches a database containing agronomic field data)
Perry teaches identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field; ([0120] Perry teaches adjusting for crop optimization, i.e. compute recommended nutrient values  and correct the crop prediction model “…In some embodiments, the request to generate an optimized crop production can come from a grower or broker immediately before planting, shortly after planting, or mid-season, for instance in response to a grower manually adjusting one or more field parameters or farming operations previously provided by the crop prediction module 425. By applying a crop prediction model at various points throughout a growing season, the set of farming operations performed by a grower can be iteratively optimized, accounting for mid-season changes or events related to growing, land, or market characteristics…”)
Perry teaches generating a script which, when executed by one or more processors, causes an agricultural implement to release the nutrient at the recommended nutrient values onto the particular agronomic field. ([0013] Perry teaches triggering events, i.e. release the nutrient using the prediction model, i.e. script “…In an embodiment, the crop growth program is periodically modified in response to re-applying the prediction model to the periodically accessed field information. In an embodiment, the prediction model is applied to the accessed field information prior to harvesting a crop from the first portion of land. In an embodiment, the prediction model is applied to the accessed field information after an occurrence of a triggering event. For example, the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, and a farming machinery-related event…”)

Claims 1, 2, 5, 6, 7, and 8 are method claims and Claims 9, 10, 13, 14, 15, and 16 are corresponding system claims with substantially similar limitations.
Claims 9, 10, 13, 14, 15, and 16 are rejected under the same grounds as Claims 1, 2, 5, 6, 7, and 8, mutatis mutandis.

Conclusion
	Claims 1-2, 5-10, and 13-16 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Groeneveld (US Publication No. 2016/0180473 A1) discloses a nutrient prescription method for a spatial yield pattern of crops in a plurality of locations within the field.
Starr (US Publication no. 2016/0309646 A1) discloses a method of generation spatial parameter data related to field, soil, and weather conditions and visually displaying said data.
Xu (US Publication No. 2017/0196171 A1) discloses a method of updating a model of crop growth in response to changes in the nutrient content of soil.
Richt (US Publication No. 2018/0075545 A1) discloses a method relating to the elevation for an agronomic model [0059].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN E JOHANSEN/Examiner, Art Unit 2146